Citation Nr: 1810232	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-32 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable initial rating for post-concussion syndrome, traumatic brain injury (TBI).

2.  Entitlement to service connection for headaches, to include as secondary to service-connected post-concussion syndrome, TBI.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected post-concussion syndrome, TBI.

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1972 to July 1974 and from July 1974 to August 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 (post-concussion syndrome, TBI) and April 2016 (headaches and sleep apnea) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The issue of entitlement to a compensable initial rating for post-concussion syndrome, TBI, was before the Board in May 2016 and June 2017 when it was remanded for further development.  It now returns for appellate review.  

In January 2016, the Veteran and his daughter presented testimony a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

Furthermore, during the January 2016 Board hearing, Veteran's representative raised entitlement to a TDIU as part of the Veteran's post-concussion syndrome, TBI, claim.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU as part of the claim as to the Veteran's disagreement with the initial evaluation assigned for his post-concussion syndrome, TBI.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issues of entitlement to a TDIU, entitlement to service connection for headaches, to include as secondary to service-connected post-concussion syndrome, TBI, and entitlement to service connection for sleep apnea, to include as secondary to service-connected post-concussion syndrome, TBI, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's post-concussion syndrome, TBI, has not been shown to be manifested by any facet equating to higher than a level "0" under the Table of Facets of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified; other reported disabilities are not manifestations of his TBI or are already separately service-connected.


CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for a compensable initial evaluation for post-concussion syndrome, TBI, have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.124a, Diagnostic Code 8045 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2017) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the Board finds there has been substantial compliance with the May 2016 and June 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  VA must consider whether to "stage" the rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others.  Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Veteran contends he is entitled to a compensable rating for his service-connected for post-concussion syndrome, TBI.  His current noncompensable rating was established under Diagnostic Code 8045.  Specifically, in his May 2011 notice of disagreement the Veteran reported, in part, he was unable to recall names, misplaced items constantly, and had to write everything down in order to remember to do things.  He also reported problems comprehending what was being said and often asked people to repeat things.  He further reported he made poor decisions, had problems in finding his way around town, was not able to socialize as much as before, and had a loss of interest in doing many activities.  Similarly, in January 2016 testimony the Veteran reported he did not recall things, forgot names, and had to follow voice commands with directions.  He further testified that he had experienced numbness of his hand, back problems, limping, and felt like he might fall.  He also reported headaches, tinnitus, hypersensitivity to light and sound, and problems sleeping.  

In a June 2016 VA treatment record, the Veteran reported, in part, severe issues with TBI, specifically, having trouble with work, concentration, irritability, mood, depression, memory, headaches, trouble with comprehension, hot flashes, and tinnitus.  In a December 2017 statement, the Veteran reported, in part, poor decision making, compromised comprehension and expression, impaired language or writing skills, and difficulty following conversation due to memory loss.  In a December 2017 statement, the Veteran reported, in part, that at present he was having problems with his immediate family understanding his behavior as he was frightened by things of a normal nature.  He also reported alcohol abuse leading to liver problems.  

Additionally in January 2017 testimony, the Veteran's daughter reported she lived with the Veteran and helped take of care of him and helped him get around.  She reported she did the grocery shopping and calculated the bills.  She reported, in part, the Veteran's memory was poor, he did not remember people, became confused, and did not like to go outside the home.  

Residuals of TBI are rated under Diagnostic Code 8045, which states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning:  cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  38 C.F.R. § 4.124a (2017).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the same table, with the exception of any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms.  Id.  

Emotional/behavioral dysfunction should be evaluated under § 4.130 when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, such symptoms should also be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Physical (including neurological) dysfunction should be evaluated based on the following list, under an appropriate diagnostic code:  motor and sensory dysfunction, including pain of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. Other residuals reported on an examination should be evaluated under the most appropriate diagnostic code.  Each condition should be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and then combined under § 4.25.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  A 100 percent evaluation should be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation should be assigned based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  Id.  The 10 cognitive impairment facets are: consciousness, communication, neurobehavioral effects, subjective symptoms, visual spatial orientation, motor activity, orientation, social interaction, judgment, and one facet encompassing memory, attention, concentration, and executive function.

There may be an overlap of manifestations of conditions evaluated under the TBI Table with manifestations of a comorbid mental or neurologic disorder or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, no more than one evaluation is to be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, a separate evaluation is assigned for each condition.  38 C.F.R. § 4.124 (a), Note 1.  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  38 C.F.R. § 4.124 (a), Note 2.  Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from activities of daily living, which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  38 C.F.R. § 4.124 (a), Note 3.  The terms mild, moderate, and severe TBI, which may appear in medical records, refer to a classification of a TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  38 C.F.R. § 4.124 (a), Note 4.

The Veteran was afforded September 2010 examination reports which addressed his TBI and mental aspects thereof.  One September 2010 examiner noted that while the Veteran reported current subjective symptoms of possible neurobehavioral-like effects, he was not reporting these in 1984, which would have been even closer in time (11 years after the incident) than today, therefore the September 2010 examiner found there were no neurobehavioral effects temporally related to the slip in the shower when the Veteran hit his head and found the Veteran's neurobehavioral effect score was 0.  The September 2010 examiner found the Veteran's memory, attention, concentration, and executive functions for his head injury was also 0.  In this regard, the September 2010 examiner found the Veteran's current complaint of mild memory loss appeared to be more likely related to the death of his wife last year.  The September 2010 examiner found the Veteran was always oriented to person, time, place, and situation, and provided an orientation score of 0.  The September 2010 examiner found the Veteran's judgement and his visual-spatial orientation were normal and provided scores of 0 for these facets.  The September 2010 examiner also found there was no change in the Veteran's social interactions temporally related his head injury and provided a social interaction score of 0.  Furthermore, the September 2010 examiner also noted that certain test results strongly suggested malingering or poor effort, and thus, the September 2010 examiner found that more likely than not, the Veteran failed to give proper effort on this test to make any additional neuropsychological evaluation via testing possible or valid.

Another September 2010 examination report found, in part, the Veteran was oriented to person, time and place, his speech was appropriate, with spontaneous and appropriate responses to questions, his visual fields were full to gross confrontation and his pupils were of equal size, round, reactive to light and accommodation.  The September 2010 examiner, found, in part, the Veteran's subjective TBI symptoms did not interfere with work when the Veteran was working, and instrumental activities of daily living were not impaired and provided a score of 0.  The September 2010 examination report found the Veteran's motor activity was normal, his motor activity was intact and his motor and sensory system score was 0.  The September 2010 examination report found the Veteran was able to communicate by spoken and written language and comprehended spoken and written language and provided a score of 0.  The September 2010 examination report found the Veteran was conscious, alert, coherent, cooperative, and provided a score of 0.  The September 2010 examination report found the Veteran had mild TBI, stable, and was asymptomatic at this time.

The Veteran was also afforded an October 2012 mental disorders disability benefit questionnaire.  The October 2012 mental disorders examiner found a complaint of mild memory loss and moderately impaired judgment attributable to gambling, which the Veteran claimed he stopped seven years ago.  However, it was not clear if the October 2012 examiner was characterizing the facets for memory and judgement or was documenting the Veteran's own report, as the October 2012 examiner ultimately did not find any impairment attributable TBI.  In any event, if such was indeed provided as a characterization of such facets, such was internally inconsistent with other findings, as well with prior and subsequent examinations, and thus lacks probative value.  The October 2012 examiner did find the Veteran's social interaction was routinely appropriate, he was always oriented to person, time, place, and situation and his visual spatial orientation was normal.  The October 2012 mental disorders disability benefits questionnaire did not find any impairment attributable TBI.  The October 2012 mental disorders examiner stated he did not find evidence of impairment in cognitive, emotional or behavioral functioning that could be attributed to the head injury of 1973.  The October 2012 examiner further found that it was extremely unlikely that that the injury resulted in any permanent impairment in cognitive functioning since there was rarely permanent impairment from that type of injury and the Veteran's complaints of a decline in cognitive functioning were extremely unlikely as head injuries generally stabilized and did not show any deterioration.  The October 2012 examiner opined that if the Veteran had shown any decline, it was far more likely to be the result of either his long-term alcohol use or the onset of a degenerative condition, such as dementia.

An October 2012 residuals of TBI disability benefits questionnaire found the Veteran's motor activity was normal, he had no subjective symptoms, he was able to communicate by spoken and written language (expressive communication), to comprehend spoken and written language, and his consciousness was normal.  The October 2012 residual of TBI examiner found the Veteran did not have any subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI (such as migraine headaches or Meniere's disease).  

Thereafter, a June 2015 residuals of TBI disability benefits questionnaire found in part, the Veteran's motor activity was normal, there were no subjective symptoms, he was to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  The June 2015 TBI disability benefits questionnaire found the Veteran's consciousness normal and there were no subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI (such as migraine headaches or Meniere's disease).  

A June 2015 mental disorders disability benefits questionnaire found no complaints of impairment of memory, attention, concentration, or executive functions and provided a score of 0.  The June 2015 examiner found the Veteran's judgment, social interaction was routinely appropriate, he was always oriented to person, time, place, and situation, his visual spatial orientation was normal and there were no neurobehavioral effects, and provided scores of 0 as all of these facets.  The June 2015 examiner found the Veteran did not have any mental or cognitive residuals attributable to a TBI and further found the results from the examination and review of records clearly showed no diagnosis of neurocognitive disorder due to TBI in 1973 and all facets were 0.

Most recently, a July 2017 TBI disability benefits questionnaire was obtained.  The July 2017 examiner found the Veteran had no complaints of impairment of memory, attention, concentration, or executive functions, his judgment was normal, his social interaction was routinely appropriate, he was always oriented to person, time, place, his motor activity was normal, his visual spatial orientation was normal, there no subjective symptoms or neurobehavioral effects, he was able to communicate by spoken and written language and his consciousness was normal.  Although the July 2017 examiner did not explicitly provide numeric scores for these facets, the descriptions endorsed by the examiner correspond with the rating criteria for the facet and all correspond with scores of 0.  The July 2017 examiner found the Veteran did not have any subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI and opined in part, that the category of mild TBI was assigned.  

In conjunction with the July2017 TBI disability benefits questionnaire, a July 2017 mental disorders disability benefits questionnaire was also obtained.  The July 2017 examiner found there were no cognitive or psychological residuals attributed to TBI.  The July 2017 mental disorders examiner found no complaints of impairment of memory, attention, concentration, or executive functions, his judgement normal, his social interaction was routinely appropriate, he always oriented to person, time, place and situation, his visual spatial orientation was normal, and there were no neurobehavioral effects.  The July 2017 mental disorders examiner found, in part, it was less likely than not that there are any cognitive or psychological residuals of TBI.  Therefore, the July 2017 examiner found facets 1, 2, 3, 4, 6 and 8 were rated at 0, and noted such was consistent with the three prior examinations.  Furthermore, the July 2017 mental disorders examiner documented, in part, the Veteran failed to pass a statistically significant number of independent and embedded performance validity tests designed to measure level of engagement with the testing and given the insufficient embedded performance validity test performances, the obtained scores could not be meaningfully interpreted and, therefore, they were not reported.  

The July 2017 mental disorders examiner found the Veteran's psychological symptoms and subjective cognitive complaints were subsumed under his previously diagnosed other specified depressive disorder, previously determined to have had post-military onset and to be less likely than not related to military service.  The July 2017 mental disorders examiner also noted, in part, that Veteran had not described his cognitive symptoms as developing in close temporal proximity to the 1973 head injury and had reported a worsening over time which was inconsistent with the expected trajectory of TBI symptoms.  The July 2017 mental disorders examiner noted, in part, that the Veteran's medical documentation clearly was indicative that the level of head injury was mild and the preponderance of evidence in mild TBI research indicated that improvement to baseline cognitive functioning occurs shortly after the event.  The July 2017 VA examiner stated, in part, that while the Veteran may in fact be experiencing cognitive problems, there was no objective evidence supporting the presence of any cognitive disorder and considering the medical history and head injury characteristics as detailed above, it was most likely that there was full neurocognitive recovery from the 1973 head injury.  

Consistent the examination reports and disability benefit questionnaires discussed above, the other evidence of record, including VA treatment records, private medical records, and records from the Social Security Administration, do not reflect a compensable evaluation is warranted.  In this regard, a November 2010 assessment from the Social Security Administration, found, in part, the Veteran's ability to remember locations and work-like procedures, his ability to understand and remember very short and simple instruction, his ability to understand and remember detailed instructions, were characterized as not significantly limited, and the assessment further noted the Veteran's transient memory issues did not significantly impair tasks.  The November 2010 assessment further found the Veteran's ability to carry out very short and simple instructions, his ability to carry out detailed instructions, his ability to perform activities within a schedule, his ability to maintain regular attendance and to be punctual within customary tolerance, his ability to sustain an ordinary routine without special supervision, his ability to work in coordination with or in proximity to others without being distracted by them, his ability to make simple work-related decision, the ability to complete a normal workday and workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods, were all characterized as not significant limited.  The November 2010 assessment noted that, while the Veteran had occasional concentration issues, he should be able to maintain simple and even some detailed tasks over a work week given activities of daily living.  Additionally, a May 2013 VA treatment record found, in part, that with respect to TBI, in 1973 the Veteran had loss of consciousness and memory loss but there was no lasting sequelae according to Veteran.  

The Board acknowledges the Veteran's assertions that his TBI is more severe than evaluated, in numerous statements, to include in his January 2016 testimony, in which he and his daughter, in part, testified, that he experienced memory loss, difficulty with comprehension, poor judgement, difficulty with directions, loss of interest in socializing, loss of interest activities, impaired language or writing skills, and alcohol abuse leading to liver problems, among similar symptoms.  These endorsements are admissible and have been taken into consideration.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Veteran and his daughter have not been shown to have the requisite knowledge or training to be deemed competent to identify a specific level of disability related to his post-concussion syndrome, TBI, or to attribute such symptoms to his service-connected disability.  Such competent evidence concerning the nature and extent of the Veteran's post-concussion syndrome, TBI, has been provided by VA medical professionals who have objectively examined him.  The medical findings directly address the criteria under which his post-concussion syndrome, TBI, is evaluated.  The Board finds these clinical records to be competent, objective, and probative evidence of record, and is therefore accorded greater weight than the Veteran's subjective complaints related to his post-concussion syndrome, TBI. 

Other TBI residuals claimed by the Veteran include tinnitus, numbness of his hand, a psychiatric disability, a back disability, disability of the legs, headaches, vertigo, erectile dysfunction, hallucinations and visual changes.  Although the Veteran did not specify which hand had numbness, an October 2012 examiner found right upper extremity sensory and motor findings correlated with cervical spine and ulnar neuropathy by EMG and were recent, and thus not related to TBI.  Furthermore, a May 2010 rating decision granted service connection for right hand and wrist degenerative joint disease.  Similarly, with respect to tinnitus, a September 2010 opinion found the Veteran's on and off tinnitus of the left ear with loss of hearing, was less likely as not related to the traumatic head injury and a July 2017 examiner found the Veteran's tinnitus was less likely than not due to in-service TBI.  However, an April 2016 rating decision granted service connection for tinnitus.  Furthermore, a September 2010 rating decision granted service connection for left foot degenerative joint disease of great and second toe with intermittent chronic pain, claimed as a left leg injury.  Thus, these symptoms may not be considered in evaluating the Veteran's TBI disability rating and further separate ratings for residuals of the TBI for a right hand disability, a left foot disability, and tinnitus are not warranted.  See 38 C.F.R. § 4.14 (2017).

With respect to a back disability, a right leg disability, and visual disturbances, as alluded to by the Veteran in January 2016 testimony, for purposes of determining whether a new claim has been submitted under 38 U.S.C. § 7104 (b), the "factual basis" of a service connection claim is the veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Furthermore, the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively - after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding claimants from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.   Here, a May 2010 rating decision denied entitlement to service connection for a back disability and a left eye disability, and a September 2010 rating decision denied service connection for right leg condition.  The Veteran did not file a notice of disagreement as to these determinations, and new and material evidence was not received during the appeal period, thus March 2010 and September 2010 rating decisions are final as to these determinations.  38 U.S.C. § 7105 (c) (West 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  Thus, a back disability, a right leg disability, and a left eye disability are not part and parcel of the claim for post-concussion syndrome, TBI, and are not before the Board.

With respect to a psychiatric disability, a May 2016 VA treatment record noted, in part, an effort to get the Veteran's service-connected disability to a higher amount for his TBI, and noted most of his troubles seemed to come from the mental disability due to the brain injury and then his hepatitis C and subsequent cirrhosis.  However, in an addendum notation, a subsequent May 2016 VA treatment record cited, in part, the September 2010 examination report documentation of the Veteran's performance on tests of effort and response bias.  A June 2016 VA treatment indicated the Veteran's TBI might have caused psychiatric illness such as depression; however, the record did not endorse a definitive opinion as to such.  In this regard, an October 2012 mental disorders examiner endorsed a diagnosis of depressive disorder, not otherwise specified (NOS) and June 2015 examiner also noted depressive disorder was previously diagnosed based on the DSM-IV, and currently under DSM-5 was characterized as other specified depressive disorder.  The June 2015 VA examiner noted that the Veteran's records reflected these symptoms began after the death of his wife and that the Veteran currently denied these symptoms.  The June 2015 VA examiner opined that such was less likely as not caused by or a result of his military experience but was comorbid to his TBI.  Most recently, a July 2017 mental disorders examiner noted the Veteran did not describe his depressive symptoms as having onset in close time proximity to the head injury and his service records were silent for any psychiatric problems.  The July 2017 examiner noted that documentation in VA records indicated the Veteran experienced depression with psychotic features in reaction to the loss of his wife in 2009.  The July 2017 examiner further noted a post-military 1984 evaluation indicated depression but that depression was not deemed to be associated with military service or to head trauma.  The July 2017 examiner opined the that the Veteran's other specified depressive disorder was considered to be of post-military onset and to be less likely than not caused by or related to military service including the 1973 head injury.  

With respect to headaches, although June 2015 and November 2015 treatment records linked, in part, the Veteran's headaches to his TBI, it was not clear if these records merely documented the Veteran's own assertion.  Nonetheless, such a finding is not supported by the more probative evidence of record.  Specifically, a November 2011 VA treatment record noted, in part, the Veteran's headaches seemed to be cervicogenic.  Furthermore, a September 2010 opinion diagnosed muscle-tension posttraumatic headaches and found such occurred immediately following the injury.  However, the September 2010 opinion found these headaches had resolved and the current headache was noted for the past two years and there was no current treatment, although the Veteran received treatment for other problems such as hypertension, diabetes mellitus, and thyroid problems.  Thus, the September 2010 examiner opined the Veteran's headaches were less likely than not related to the posttraumatic injury which occurred in 1973.  The September 2010 opinion also diagnosed muscle tension headache, noted there was no treatment, and found such was most likely related to other medical problems as described above.  Furthermore, an October 2012 examiner found the Veteran's current headaches were related to the cervical condition of degenerative disc disease and stenosis.  In support of such, the October 2012 examiner found the headaches differed in quality from those described to have occurred at the time of injury, and posttraumatic headaches, if resolved, do not return and then worsen.

Additionally, a February 2016 examiner found, in part, the Veteran's current complaint of a headache condition was decades post-active duty onset and was due to cervical spine pathology induced tension headaches.  The February 2016 examiner found, in part, the Veteran did not have a migraine headache condition and his claim of migraine headaches was due to his 1973 TBI was actually referring to his tension headache condition that has been serially opined upon already.  The February 2016 VA examiner found the Veteran's headaches were not due to, or the result of, his January 1973 post-concussion syndrome, TBI.  A July 2017 examiner found the Veteran's discharge paperwork showed no frequent or severe headache, and reviewing the medical documentation did not provide support for an ongoing, multiple decades long headache disorder.  The July 2017 examiner found there was insufficient evidence of ongoing headaches since the time of TBI in service and opined current headaches were of new onset and less likely than not due to in-service TBI.

With respect to a sleep disorder, the the February 2016 examiner noted that the Veteran's medical records documented a May 2012 diagnosis of obstructive sleep apnea along with obesity and it was well-known clinically that the number one etiology for obstructive sleep apnea was obesity, which was the case here also.  The February 2016 examiner found there was no literature support for any pathophysiology whereby an ancient mild TBI with no residuals could 40 years later cause obstructive sleep apnea.  The February 2016 VA examiner found the Veteran's obstructive sleep apnea was are not due to, or the result of, his January 1973 post-concussion syndrome, TBI.  A July 2017 examiner found, in part, while the Veteran reported insomnia, due to his recent diagnosis of sleep apnea, insomnia was less likely than not due to in-service TBI.  Furthermore, the Board notes that with respect to the specific claims for headaches and sleep apnea, such are remanded below for a statement of the case, and as such, further discussion is not warranted.    

With respect to vertigo, during the July 2017 residuals of TBI disability benefit questionnaire, the Veteran reported a sense that the room was spinning, and that he felt like he would lose his balance and was going to pass out.  He daughter reported that during an episode he looked lost, stopped and had a blank look.  The July 2017 examiner found the Veteran's discharge paperwork and medical documentation did not support an ongoing dizziness/vertiginous disorder starting from TBI and found the Veteran's vertigo and/or dizziness were less likely due to in-service TBI.

With respect to hallucinations, a December 2010 VA treatment record noted hallucinations were extremely rare in TBI alone and almost always represented a psychiatric condition.  Thereafter, a November 2011 VA treatment record, noted in part, the Veteran had resolved hallucinations, and that the newer onset of hallucinations were unrelated to TBI, and more likely related to the death of his wife.  A May 2013 VA treatment record noted in part, the Veteran had a pathological grief reaction in 2009, and was hospitalized at the time for 10 days, heard voices, and received an antidepressant.  A July 2016 VA treatment record found, in part, that the author did not think the Veteran's TBI would have caused the auditory hallucinations or the other symptoms, and that perhaps those were the result of the depression.  

The October 2012 examiner also found the Veteran's recent erectile dysfunction correlated with the diagnosis of diabetes mellitus, and medications prescribed for major depressive disorder, and such did not occur at the time of injury.  The October 2012 examiner further found the Veteran did not note visual changes other than slow accommodation of recent onset that would not correlate with concussion injury 40 years ago.  Essentially, the October 2012 examiner found these symptoms had worsened recently and were not present at the time of injury, and therefore were not associated with, or attributable to, the concussion incurred in 1973.  

Additionally, a July 2016 VA treatment record noted in part, that the author was unsure of how much the TBI might have contributed to his present symptoms but the Veteran seemed to believe that the TBI was the cause of his downward spiral, even blaming it for his chronic alcohol abuse and other behavioral issues.  However, the July 2016 VA treatment record noted that if the TBI had happened in the frontal area, this might have been the cause, as it is known that frontal area lesions can and oftentimes do change the personality of the subject.  However, the July 2016 VA treatment record noted the Veteran insisted the TBI happened to the back of the head, as far as possible from the frontal area.  

As noted above, the Veteran reported a multitude of symptoms including hot flashes, limping, feeling like he might fall, hypersensitivity to light and sound, having problems with his immediate family understanding his behavior, being frightened by things of a normal nature and alcohol abuse leading to liver problems.  However, as discussed above, a September 2010 examiner found the Veteran's TBI was mild and asymptomatic.  Thereafter, October 2012, June 2015 and July 2017 TBI disability benefits questionnaires specifically found there were no subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI (such as migraine headaches or Meniere's disease).  In this regard, the Board finds the question of whether the Veteran's post-concussion syndrome, TBI, has other residual disabilities, to include limping, feeling like he might fall, and hypersensitivity to light and sound, or any other reported symptoms, does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such a medical opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, the Board finds more probative the objective findings by September 2012, October 2012, June 2015 and July 2017 examiners regarding whether the Veteran's post-concussion syndrome, TBI, has resulted in other residual disabilities, than any lay claims to the contrary.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

In sum, the preponderance of the evidence is against a compensable rating as the September 2010, October 2012, June 2015 and July 2017 examiners found no impairment in any facet.  Thus, the Board finds that the Veteran is not entitled to a compensable initial rating for his post-concussion syndrome, TBI, at any time during the rating period on appeal.  In making this determination the Board considered the application of "staged" ratings, but found no additional distinctive periods where the Veteran's service-connected post-concussion syndrome, TBI, met or nearly approximated the criteria for a compensable rating.  In reaching this determination, the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a compensable rating, the doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is important to acknowledge that the Board is remanding a claim for entitlement to a TDIU.  Although both the extraschedular and TDIU aspects of the appeal may concern a Veteran's employability, the TDIU issue is not being remanded in this case due to an incomplete record regarding the effect on employability of the service-connected disabilities claims decided.  Johnson v. Shinseki, 26 Vet. App. 237, 247-48 (2013), reversed, on other grounds, 762 F.3d 1362 (Fed. Cir. 2014).  Rather, it is being remanded to afford the Veteran his right to one-review on appeal for that issue.  See 38 U.S.C. § 7104 (West 2012); Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Additionally, pursuant to Brambley v. Principi, 17 Vet. App. 20 (2003), a Board's remand of a TDIU claim for additional record development was inconsistent with a finding that the record was sufficient to conclude that the Veteran's service-connected disability did not produce a marked interference with employment for the purposes of extraschedular consideration.  The situation in Brambley is distinguishable from this case, as there is no indication that the schedular criteria do not adequately contemplate the level of the Veteran's post-concussion syndrome, TBI, and it need not address whether they result in marked interference with employment.  Accordingly, unlike the decision at issue in Brambley, the Board is not maintaining "divergent positions concerning the completeness of the record.  See Brambley at 24.  Therefore, the extraschedular consideration can be resolved at this time and these matters are not intertwined.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record with respect to his post-concussion syndrome, TBI.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to a compensable initial evaluation for post-concussion syndrome, TBI, is denied.


REMAND

As indicated above, the Veteran's representative raised the issue of entitlement to a TDIU.  See Rice, 22 Vet. App. at 453.  A remand is therefore warranted for the AOJ to consider this issue in the first instance.

Furthermore, as noted in the prior June 2017 Board remand, an April 2016 rating decision denied entitlement to service connection for headaches and sleep apnea secondary to the Veteran's service-connected TBI.  In May 2016, the Veteran submitted a timely notice of disagreement (NOD) with respect to these denials.  The record does not reflect a statement of the case (SOC) has been issued with respect to these claims.  In circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to the AOJ to direct that an SOC be issued. Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in the circumstances presented in this case, the AOJ must issue an SOC with respect to entitlement to service connection for headaches, to include as secondary to service-connected post-concussion syndrome, TBI, and entitlement to service connection for sleep apnea, to include as secondary to service-connected post-concussion syndrome, TBI.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC pursuant to the NOD received in May 2016, as to the rating decision in April 2016, which the Veteran is appealing for entitlement to service connection for headaches, to include as secondary to service-connected post-concussion syndrome, TBI, and entitlement to service connection for sleep apnea, to include as secondary to service-connected post-concussion syndrome, TBI.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations, and afford the appropriate period for response.  Only if a timely substantive appeal is received, should these issues be forwarded to the Board for appellate consideration.

2.  After undertaking any preliminary action needed to adjudicate the issue, to include providing VCAA notice therefor, and a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployabilityadjudicate) for completion, adjudicate the issue of entitlement to a TDIU.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


